DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.  In the interest of facilitating compact prosecution, the examiner respectfully invites the applicant to contact the examiner to discuss how to focus the application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 11 and 20 it is not clear what the "annotation" can be (e.g. compiler inserted explicit annotations in source code of the "operation"; or implicit 
	It is not clear what the “cost of transferring the operation” can be (e.g. data transfer cost for data used by the operation; or cost of executing the operation on the “processor” or the “graphics processing unit”).  Furthermore it is not clear if the “cost” is determined for future execution of the “operation”  or for a current execution of the “operation” which could be suspended and resumed on a different processor. 


The other dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 103 over Breternitz et al (U.S. Pub. 2012/0297163) in view of Liu et al (U.S. Pub. 2017/0024849) and in further view of Chun et al (CloneCloud: Elastic Execution between Mobile Device and Cloud; EuroSys’11, April 10-13, 2011).
Liu reference has been previously cited.

As per claim 1 Breternitz teaches the invention substantially as claimed including a system comprising; a processor; a graphics processing unit; and a memory device containing instructions, which when executed by the processor cause the processor (Fig. 1, [0031], [0032]) to: 
	at runtime, for each partitions of a distributed processing program: determine an operation performed at the partition ([0035], [0037], [0044]); and determine whether to override an annotation of the operation performed at the partition, the annotation having been assigned based at least in part on a characteristic of executing the partition on the processor or the graphics processing unit (Fig. 10, [0078], [0064]-[0070] different partitions/compute kernels of a distributed processing program are tagged by a compiler migration points based on different characteristics of the partitions; the tags can be override during runtime so that migration of processing doesn’t happen).
	Breternitz does not explicitly teach that a partition of a distributed processing program can be a node of a first layer of a neural network model; and that the annotation of different partitions of distributed processing program can be based on a cost of transferring the operation between the processor and the graphics processing unit.
	
	However Liu teaches teach that a partition of distributed processing program can be a node of a first layer of a neural network model ([0003], [0006], [0009] CNN is a type of machine learning application that has  multiple layers of nodes where under HybNet approach node of each layer are assigned to either GPU or CPU).	
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Breternitz and Liu since both directed towards efficient allocation of heterogeneous resources for distributed processing programs.  One with ordinary skill in the art would be motivated to incorporate the teachings of Liu into that of Breternitz because Liu further improves efficiency of allocation of heterogeneous resources for distributed processing programs by allowing for all of the heterogeneous resources to be used together for the distributed processing programs ([0004], [0003] note that CNNs in the context of Liu is a parallel processing program that runs on CPUs and/or GPUs). 

	
	However, Chun explicitly teaches that the annotation of different partitions of a distributed processing program can be based on a cost of transferring the operation between the processor and the graphics processing unit (pg. 301, abstract, 305, pg. 307 section 4 paragraphs 3 and 4: annotation that is used to determine what partition of a program that can be executed in the cloud should be migrated is associated with a cost that is calculated based on migration cost  of the partition to/from devices, such as GPUs, in the cloud).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Breternitz as modified by Liu and Chun since both directed towards efficient allocation of heterogeneous resources for distributed processing programs.  One with ordinary skill in the art would be motivated to incorporate the teachings of Chun into that of Breternitz as modified by Liu because Chun further improves adaptability of allocation of heterogeneous resources for distributed processing programs by providing an effective way to allocate heterogeneous resources in a cloud (pg. 301 Abstract).

As per claim 2 Breternitz as modified by Liu and Chun teaches wherein the memory device contains further instructions, which when executed by the processor further cause the processor to: determine whether the neural network model includes a compute kernels, that performs different functions, of a distributed processing program are tagged by a compiler with migration points based on different characteristics of the partitions; the tags can be override during runtime so that migration of processing doesn’t happen; Liu [0006], [0009] CNN is a type of distributed processing program that has  multiple layers of nodes where under HybNet approach node of each layer are assigned to either GPU or CPU; [0025] since HybNet selectively allocate either CPU or GPU based on which layer of a CNN is being considered, during the assignment of layers to CPU or GPU, each layer and its associated nodes, are allocated to a respective CPU or GPU until there are no more layers left in the CNN).

As per claim 3 Chun teaches wherein to determine whether to override the annotation of the operation performed at the node further comprises: determining whether the processor or the graphics processing unit supports the operation (pg. 304 right col properties 1 and 2 migration of partitions cannot be done if the migration target doesn’t have specific features or doesn’t share native states). 

As per claim 4 Chun teaches wherein determining whether the processor or the graphics processing unit supports the operation is based on a registry of operations (pg. properties 1 and 2 migration of partitions cannot be done if the migration target doesn’t have specific features or doesn’t share native states, therefore it is obvious that there is a registry of some sort that tracks what features/operations different devices support). 

As per claim 5 Chun teaches wherein to determine whether to override the annotation of the operation performed at the node is based on a cost of transferring the operation from the processor to the graphics processing unit (pg. 301, abstract, 305, pg. 307 section 4 paragraphs 3 and 4). 

As per claim 6 Breternitz teaches wherein to determine whether to override the annotation of the operation performed at the node is based on a current utilization of the processor and the graphics processing unit ([0076], [0077]). 

As per claim 7 Breternitz teaches wherein to determine whether to override the annotation of the operation performed at the node is based on a priority of an application that is running the neural network model ([0077], [0078] given a current executing partition of an application execution efficiency of the partition is used to select one processor over the other, this is a type of priority of the application that is used to select what processor to use for execution of the partition of the application). 

As per claim 8 Breternitz teaches wherein to determine whether to override the annotation of the operation performed at the node is based on a priority of the processor execution efficiency of the partition is used to select one processor over the other, thereby prioritizing the one processor over the other). 

As per claim 9 Breternitz as modified by Liu and Chun teaches wherein to determine whether to override the annotation of the operation performed at the node is based on a current power usage or remaining battery level of the system (Breternitz [0076]-[0078] migration of partitions can be overridden during runtime; Chun pg. 303, right col section 3 paragraph 1, pg. 306, left col paragraph 1 migration of partitions is also determined by energy consumption). 

As per claim 10 Liu teaches wherein the first layer comprises an output layer ([0009]). 

As per claims 11-19 they are method versions of system claims 1-8 and 10.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-8 and 10, respectively.

As claim 20 it is a product version of system claim 1.  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198